
	

114 HR 1489 IH: International Fund for Israeli-Palestinian Peace Authorization Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1489
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Crowley (for himself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To seek the establishment of and contributions to an International Fund for Israeli-Palestinian
			 Peace.
	
	
 1.Short titleThis Act may be cited as the International Fund for Israeli-Palestinian Peace Authorization Act of 2015. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)Peaceful co-existence in the Middle East between Israelis and Palestinians, and between Muslims, Christians, Jews, and those of all backgrounds is in the interests of the United States, Israel, the Palestinian people, and the world.
 (2)While the United States and its international allies continue to support diplomatic and political negotiations between the representatives of the parties to the conflict as well as others, in the long run such efforts require broad popular support among people in order to succeed. In order to achieve lasting peace in the region, the people who live there must, over time, sustain any potential high-level agreements.
 (3)Through many independent individual and nongovernmental activities, tens of thousands of people of different backgrounds are already working together to build better relations between people, through people-to-people coexistence and trust-building measures, activities, and other cooperative efforts.
 (4)By working cooperatively on shared goals and addressing mutual understanding, participants in such activities, including youth, can come to reject violence and understand the promise of peaceful coexistence.
 (5)Through support for people-to-people exchanges in the region and joint economic initiatives, millions of ordinary citizens affected by this conflict can assist in building support for lasting peace.
 (6)Working together, the United States, countries around the world, and the private sector can help sustain support for peace with the establishment and funding of an independent International Fund for Israeli-Palestinian Peace (referred to in this Act as the International Fund), to promote and support contact, cooperation, dialogue, shared community building, peaceful coexistence, joint economic development, and reconciliation between Israelis and Palestinians.
 (7)United States and international support for grassroots people-to-people efforts can help serve as an antidote to false propaganda by terrorist groups.
 (8)The International Fund shall serve as a coordinating body offering expertise and support, adhering to best practices for governance, transparency, and accountability. The International Fund will be an ongoing presence and catalyst for rejecting violence and building broad public support for sustaining peace in the region. The International Fund is not intended to be a political forum, but a grant-making body to facilitate enduring people-to-people relationships.
 (b)PurposesThe purposes of this Act are as follows: (1)To urge the President to make every effort, in conjunction with the Government of Israel, the Palestinian Authority, regional governments, and the international community to establish a non-political, mutually acceptable International Fund to promote and support contact, cooperation, dialogue, shared community building, peaceful coexistence, joint economic development, and reconciliation between Israelis and Palestinians.
 (2)To provide for United States contributions to consist of amounts made available to carry out chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq. (relating to the Economic Support Fund)) for payment to the International Fund to carry out the activities described in paragraph (1).
 3.Establishment of International Fund for Israeli-Palestinian PeaceCongress urges the President to make every effort, in conjunction with the Government of Israel, the Palestinian Authority, and the international community, to establish an International Fund for Israeli-Palestinian Peace to carry out the purposes described in section 2(b).
		4.United States contributions to the International Fund for Israeli-Palestinian Peace
 (a)In generalOf the amounts made available for each of fiscal years 2016 through 2020 to carry out chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq. (relating to the Economic Support Fund)), $50,000,000 is authorized to be appropriated for United States contributions to the International Fund.
 (b)Additional authoritiesAmounts authorized to be appropriated pursuant to subsection (a)— (1)are in addition to amounts otherwise authorized to be appropriated for such purposes; and
 (2)are authorized to remain available until expended. 5.Conditions and understandings relating to International Fund for Israeli-Palestinian Peace (a)Support and promotion of purposesUnited States contributions to the International Fund provided for in section 4 may be used only to support and promote the purposes described in section 2(b).
 (b)Additional restrictionsThe restrictions described in section 531(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(e)) shall apply to United States contributions to the International Fund provided for in section 4 to the same extent and in the same manner as such restrictions apply to amounts made available to carry out chapter 4 of part II of the Foreign Assistance Act of 1961.
 (c)United States representation on board of International FundThe United States shall provide two representatives to the Advisory Board of the International Fund with specialized expertise in promoting contact, cooperation, dialogue, shared community building, peaceful coexistence, joint economic development, and reconciliation between Israelis and Palestinians. The United States representatives on the Advisory Board of the International Fund shall be from different political parties, and in making appointments, members of different political parties shall be appointed alternately as nearly as may be practicable.
			6.Annual report
 (a)In generalAt the end of each fiscal year in which the United States Government makes any contribution to the International Fund in accordance with this Act, the President shall transmit to Congress a written report on the extent to which the International Fund and United States contributions to the International Fund have contributed to promoting and supporting contact, cooperation, dialogue, shared community building, peaceful coexistence, joint economic development, and reconciliation between Israelis and Palestinians.
 (b)Matters To Be includedThe reports required under subsection (a) shall also include the following: (1)Information on contributions pledged to, contributions (including donations from the private sector) received by, and projects funded by the International Fund, and the mechanisms established for transparency and accountability in the grant-making process.
 (2)A description of the International Fund’s operations, activities, budget, receipts, and expenditures for the preceding 12-month period, including an audited report of the International Fund’s finances, including statements of financial position, operations, and cash flows, in accordance with the United States generally accepted government auditing standards as prescribed by the Comptroller General.
				
